--------------------------------------------------------------------------------

Exhibit 10.7



ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES
DEFERRED COMPENSATION PLAN
 
BASE SALARY DEFERRAL AGREEMENT FORM
 
I, _________________________________ (the “Participant”) and
______________________ (the "Company”) hereby agree as follows:


The Participant hereby irrevocably elects, and the Company agrees, to reduce his
or her Base Salary for calendar year ______ by _____% (1% to 35% in whole
percentages only), provided this properly executed Base Salary Deferral
Agreement Form is returned to the Management Administrator no later than the
December 31st immediately preceding such calendar year.  **
 
This deferral election shall irrevocably apply to the Participant's Base Salary
in subsequent calendar years unless the Participant properly completes a new
Base Salary Deferral Agreement Form prior to the beginning of any such calendar
year.
 
**   If this is the calendar year during which the Participant is first eligible
to participate in any account balance plan maintained by the Company or any
Controlled Group Member, the deferral election shall apply for each month in
such calendar year beginning after the date this properly executed Deferral
Agreement Form is returned to the Management Administrator, provided it is
returned no later than thirty (30) days following the date the Participant is
first notified of his or her eligibility to participate in the Plan.
 
Base Salary Deferrals under this agreement shall be credited to the
Participant's Retirement Account, In-Service Account 1 and/or In-Service Account
2, as designated by the Participant below.  The Participant hereby irrevocably
designates his or her Base Salary Deferrals to be allocated as follows (which
must total one hundred percent (100%):


___% to the Retirement Account (0% to 100% in whole percentages only)


___% to In-Service Account 1 (0% to 100% in whole percentages only)


___% to In-Service Account 2 (0% to 100% in whole percentages only)


If a Participant first allocates some or all of the Participant's Base Salary
Deferrals to In-Service Account 1 and/or In-Service Account 2, the Participant
must complete a Distribution Election Form for In-Service Distribution Account
Balances.

 
 

--------------------------------------------------------------------------------

 

Please note that, to the extent a Participant does not designate Base Salary
Deferrals among the Retirement Account and In-Service Account, the Participant
shall be deemed to have elected to designate the Base Salary Deferrals to the
Retirement Account.


This allocation shall irrevocably apply to the Participant's Base Salary
Deferrals in subsequent calendar years unless the Participant properly completes
a new Base Salary Deferral Agreement Form prior to the beginning of any such
calendar year; provided that a Participant's allocation to In-Service Account 1
and/or In-Service Account 2, as applicable, shall no longer apply as of the end
of the calendar year preceding the first calendar year in which the Participant
elects to have the amounts credited to In-Service Account 1 and/or In-Service
Account 2, as applicable, begin to be distributed.  Thereafter, any amounts
allocated to In-Service Account 1 and/or In-Service Account 2, as applicable,
shall be deemed to have been re-allocated to the Retirement Account unless a
Participant properly completes a new Base Salary Deferral Agreement Form.


This Form shall be subject to the terms and provisions of the Alpha Natural
Resources, Inc. and Subsidiaries Deferred Compensation Plan, as it may be
amended from time to time (the “Plan”).  The Plan is hereby incorporated by
reference.  The Participant understands that as to amounts due him or her under
the Plan pursuant to this election, he or she is a general unsecured creditor of
the Company and that the Plan constitutes a mere promise by the Company to make
benefit payments in the future.


The Plan shall supersede all prior employment agreements, letters of
understanding, contracts and oral representations made by or entered into
between the Company and Participant with respect to the subject matter covered
by the Plan.


 
WITNESS my signature this ____ day of ________, 20___.
 

         
Participant
Receipt acknowledged:
               
Management Administrator of the
   
Alpha Natural Resources, Inc. and Subsidiaries
   
Deferred Compensation Plan
               

Dated
 
 

--------------------------------------------------------------------------------